Citation Nr: 0522045	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for head injury 
residuals.

2.  Entitlement to service connection for neck injury 
residuals.

3.  Entitlement to service connection for back injury 
residuals.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from May 1972 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2000 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2003, it was determined that 
the claimed injuries were not incurred in line of duty, but 
were the result of willful misconduct.  In July 2003, the 
Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  The appellant suffered head, neck, and back injuries in a 
fight on September 12, 1973.

2.  An investigation conducted by the United States Army into 
the veteran's injuries reasonably concluded that they did not 
occur in the line of duty and were the result of the 
veteran's own willful misconduct.  

3.  The evidence establishes that the injuries in issue were 
sustained during a fight precipitated by the appellant and 
that he was tried and convicted for striking a Non-
Commissioned Officer.  

4.  The veteran's head, neck, and back injuries sustained in 
a fight on September 12, 1973 did not occur in the line of 
duty and were the result of the veteran's own willful 
misconduct.  


CONCLUSION OF LAW

The injuries to the head, neck and back sustained by the 
veteran while he was on active duty in September 12, 1973, 
were the result of his own willful misconduct and were not 
incurred in the line of duty.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.1 (m),(n), 3.301 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has the claimed conditions as a 
result of a fight with other soldiers in September 1973.  In 
letters, dated in February 2003 and March 2004, the veteran 
essentially argued that he was provoked into the September 
1973 fight, that he was kicked in the back by a lieutenant 
during that fight, and that he was a victim of racial 
prejudice.  

The veteran's service medical records include three 
"clinical record cover sheets" (CRCS) (DA Form 3647), all 
dated on September 19, 1973, which indicate that the veteran 
sustained a contusion of the head, scalp, and neck, and 
cervical spine strain, after he was hit in the head with a 
steel pot (i.e., helmet) in a fight during a field training 
exercise on September 12, 1973.  The first two CRCS indicate 
that the injuries were incurred in the line of duty.  
However, the third CRCS indicates that it is a "corrected 
record," and that these disorders were not incurred in the 
line of duty, and were due to the veteran's own misconduct.  

Other service medical records show that the veteran received 
a number of treatments for complaints of head, neck, and back 
pain beginning in September 1973.  An X-ray of the thoracic 
spine was negative.  The impressions included muscle spasms, 
neurotic-type complaints brought on by anxiety, and lumbar 
sprain secondary to contusion.  The veteran's separation 
examination report, dated in February 1974, showed that his 
"head, face, neck, and scalp," and his "spine, other 
musculoskeletal" system, were clinically evaluated as 
normal.  

The veteran's service records indicate that he received 
several disciplinary actions and unsatisfactory ratings; his 
record includes notations of assaulting a military policeman, 
possession of drug paraphernalia, and being absent without 
leave (AWOL).  A "report of investigation, line of duty and 
misconduct status" report, dated in November 1973, and 
associated reports, shows that the veteran was court 
martialed in October 1973 and found guilty of striking a non-
commissioned officer in September 1973.  He was sentenced to 
confinement at hard labor for six months and was reduced in 
grade to E-1.  The report indicates that the medical 
diagnosis was "contusion of neck and scalp" and that these 
injuries were sustained from blows inflicted by a steel pot.  
Associated reports include the statements of several soldiers 
which indicate that the veteran was struck in the head with a 
helmet during a fight, and that he started the fight.  

Post-service VA medical reports, dated between 2000 and 2003, 
show treatment for complaints of headache, neck pain, left 
arm numbness, and low back pain.  A July 2001 magnetic 
resonance imaging (MRI) report for the cervical spine 
contains an impression of cervical spondylosis with mild to 
moderate spinal stenosis C3-C7.  The assessments included 
headaches, neck pain with radiculopathy, cervical 
spondylosis, chronic cervicalgia, peripheral neuropathy, and 
"chronic pain secondary to degenerative joint disease."  An 
October 2001 report shows that the veteran reported that he 
had been incarcerated at age 23, for 23 years for kidnap, 
armed robbery, and murder until his release in October 1999.  

In the line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
appellant's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in the line of duty will be binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1).  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n)(2).

The provisions of 38 U.S.C.A. § 105 establish a presumption 
in favor of finding that a veteran acted in the line of duty.  
In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  
Additionally, the element of knowledge of, or wanton and 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-04 (1996).

In March 2000, the veteran filed claims for head, neck, and 
back injuries.  In May 2000, the RO denied the claims.  The 
veteran has appealed.  

In a March 2003 administrative decision, the RO concluded 
that the injuries sustained by the veteran on September 12, 
1973 were not incurred in the line of duty.  

In summary, the service records show that the veteran 
received a number of treatments for complaints of head, neck, 
and back pain beginning in September 1973.  An X-ray of the 
thoracic spine was negative.  The impressions included muscle 
spasms, and neurotic-type complaints brought on by anxiety, 
and lumbar sprain secondary to contusion.  Based on this 
incident, the veteran was court martialed and found guilty of 
striking a non-commissioned officer.  He was sentenced to 
confinement at hard labor for six months and was reduced in 
grade to E-1.  A corrected CRCS indicates that the veteran's 
head, neck, and back disorders were not incurred in the line 
of duty, and were due to the veteran's own misconduct.  In a 
March 2003 administrative decision, the RO concluded that the 
injuries sustained by the veteran on September 12, 1973 were 
not incurred in the line of duty.  Based on the forgoing, the 
Board finds that the preponderance of the evidence shows that 
the veteran's head, neck, and back injuries sustained on 
September 12, 1973 did not occur in the line of duty and were 
the result of the veteran's own willful misconduct.  When one 
deliberately precipitates a fight, there can be no question 
but that the individual knows of the likelihood that someone 
will be injured and that he himself could be the one injured.  
In this case, according to the depositions on file, the 
veteran precipitated the fight by swinging his rifle at an 
individual and that the injuries in question were sustained 
when the other individual responded by swinging his helmet.  
It was indicated that both individuals were charged and that 
the other individual was found not guilty of assault.  Given 
the foregoing, the clear preponderance of the evidence favors 
a finding of willful misconduct on the veteran's part and the 
claim must therefore be denied.

The Board has considered the appellant's written and oral 
testimony, and the testimony of his spouse, submitted in 
support of the veteran's claims.  These statements to the 
extent that they are pertinent to the line of duty 
determination are outweighed by the contemporaneous evidence 
of record to include the depositions obtained pursuant to the 
line of duty investigation done by the military.  In this 
case, the evidence shows that the claimed conditions were not 
incurred in the line of duty.  Accordingly, the appellant's 
claims must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in April 
2003 and January 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  In this regard, the veteran 
testified at his May 2001 hearing that treatment reports from 
a physician identified as "Dr. Smith" were not available.  
In addition, in August 2004 and January 2005, the RO sent 
requests for records to Dr. Ronald Myers.  However, there is 
no record of a response.  The veteran was notified of the 
RO's inability to obtain Dr. Myers' records in the April 2005 
SSOC.  Furthermore, in July 2003, the Board noted that the 
claims file included two forms for the appointment of a 
representative (VA Forms 21-22) which showed that he had 
appointed the Vietnam Era Veterans Association, and the 
American Legion, as his accredited representative.  The Board 
noted that a claimant may not be represented by more than one 
service organization.  Citing 38 C.F.R. § 20.601.  The Board 
remanded the claim and requested to have the RO ask the 
veteran to clarify his choice of representative.  The Board 
further directed that if the veteran selected the Vietnam Era 
Veterans Association as his representative, that his claims 
file be made available to that organization for review.  In 
January 2004, the RO sent the veteran a letter and requested 
him to clarify his choice of representative.  There is no 
record of a reply that is responsive to the RO's request.  A 
"report of contact," (VA Form 119), dated in September 
2004, shows that the RO contacted the Vietnam Era Veterans 
Association and requested an informal hearing presentation, 
but that a representative from that organization reported 
that he did not know anything about this veteran, or the 
Board remand issue.  The representative stated that "he 
would check into the matter."  In January 2005, the RO sent 
the veteran a letter notifying him that it had requested 
written supporting argument from the Vietnam Era Veterans 
Association, but that a statement had not been received.  The 
Board therefore finds that the RO has substantially complied 
with the Board's July 2003 remand.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Finally, 
although, the veteran has not been afforded VA examinations 
covering the claimed disabilities, and etiological opinions 
have not been obtained, the Board finds that the evidence, 
discussed infra, which indicates that the veteran's injuries 
incurred on September 12, 1973 were not incurred in the line 
of duty warrants the conclusion that a remand for 
examinations and/or opinions, or any other development, is 
not necessary to decide the claims.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2004); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for head injury residuals is denied.  

Service connection for neck injury residuals is denied.  

Service connection for back injury residuals is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


